Citation Nr: 0032349	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-01 203	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
ankle disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left foot 
disability.

3.  Entitlement to service connection for right knee 
disability, to include as secondary to service-connected back 
disability.

4.  Entitlement to service connection for renal disability 
(other than renal caliculi) on a secondary basis.  

5.  Entitlement to service connection for heart disability on 
a secondary basis.

6.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.



REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
January 1951, from March 1953 to October 1954, and from July 
1965 to March 1988.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal of decisions of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Sioux Falls, South Dakota.

The Board notes that the issues of service connection for 
left 5th finger disability and hemorrhoids were initially 
included in the veteran's appeal but these issues were 
resolved by rating decisions granting service connection for 
these disabilities. 

The issues of entitlement to service connection for right 
knee disability, to include as secondary to service-connected 
back disability, entitlement to service connection for renal 
disability (other than renal caliculi) on a secondary basis, 
and entitlement to service connection for heart disability 
secondary to service-connected hypertension will be addressed 
in the remand portion of this action.





FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1988, 
service connection for left ankle disability was denied and a 
prior denial of service connection for left foot disability 
was continued.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of either of the 
previously denied claims has not been received since the 
September 1988 rating decision.

3.  All available evidence necessary to an equitable 
disposition of the original evaluation issue on appeal has 
been obtained.

4.  The veteran's diastolic blood readings are predominantly 
under 110 and his systolic blood pressure readings are 
predominantly under 200.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for left ankle disability or his claim 
for service connection for foot disability has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  

Service connection was denied for left foot disability in an 
unappealed October 1956 rating decision the only left foot 
abnormality noted during service was a flat left foot, which 
did not require treatment during service and was asymptomatic 
on the discharge examination.  In an unappealed rating 
decision of September 1998, the denial of service connection 
for left foot disability was continued no new and material 
evidence had been submitted.  In this same rating decision, 
service connection was denied for left ankle disability 
because a chronic left ankle disability was not shown by the 
evidence.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet.App. 273, at 284 (1996).

The pertinent evidence of record at the time of the September 
1988 rating decision consisted of the veteran's service 
medical records and a January 1988 VA disability evaluation 
report.

The service medical records disclose that the veteran was 
seen in August 1974 after dropping something on his left 
foot; it was reported that X-rays did not disclose any 
abnormality.  According to the August 1974 X-ray summary 
report, there was degenerative joint disease of the fifth 
interphalangeal joint.  X-rays of the left ankle in June 1980 
revealed soft tissue swelling over the lateral malleolus.  
The veteran complained in July 1980 of left ankle disability, 
and the assessment was strain of the tarsal joint of the left 
foot.  The assessment in July 1981 was possible contact 
allergy of the left foot.  The veteran complained in 
September 1982 that he had injured his left foot while 
jogging; the assessment was strain.  On his October 1987 
discharge medical history report, the veteran responded 
affirmatively to the question of whether he then had or 
previously had had painful joints.  Physical examination in 
October 1987 did not show any ankle or foot abnormality.

The veteran indicated on VA examination in January 1988 that 
neither his ankle nor his foot gave him trouble.  

Evidence received by VA after the September 1988 rating 
decision consists of VA outpatient records beginning in March 
1989, private medical records beginning in November 1995, VA 
examination reports beginning in July 1998, and statements by 
and on behalf of the veteran.

VA outpatient records from March 1989 to November 1999 deal 
primarily with other disabilities, but they do show that the 
veteran complained of left heel pain in October 1991.  The VA 
outpatient records do not show that any diagnosis or abnormal 
finding pertaining to the left ankle or foot disorder.  
Private medical records dated from November 1995 to January 
1996 do not refer to a left ankle or foot disability.  
Similarly, VA examination reports dated in July 1998, January 
1999, and January 2000 do not contain any complaint, abnormal 
finding or diagnosis involving the left ankle or foot.

None of the medical evidence received since the September 
1988 rating decision suggests that the veteran currently has 
a left ankle or foot disability.  Therefore, the Board must 
conclude that the medical evidence added to the record since 
the September 1988 rating decision is not material. 

In his statements the veteran has expressed his belief that 
he has a left ankle/ foot disability due to service.  His lay 
assertions concerning matters requiring medical expertise 
cannot serve as a predicate to reopen the claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

Therefore, the claims for service connection for left ankle 
and foot disabilities are not reopened.

II.  Original Rating

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher original evaluation for his 
hypertension.  The M&ROC has found the claim to be well 
grounded and has provided the veteran with a current VA 
examination of this disability.  There is no outstanding 
evidence which should be obtained.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the M&ROC an opportunity to consider 
the claim in light of the VCAA. 

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Hypertension is evaluated under Diagnostic Code 7101.  The 
Board notes that effective January 12, 1998, VA revised the 
criteria for diagnosing and evaluating cardiovascular 
disabilities.  62 Fed. Reg. 65207-65224 (1997).  Service 
connection for the veteran's hypertension was granted 
effective September 15, 1998.  Therefore, his hypertension 
must be evaluated under the amended criteria. 

A 10 percent evaluation is assigned for hypertension when 
diastolic pressure is predominantly 100 or more, systolic 
pressure is predominantly 160 or more, or if the individual 
has a history of diastolic pressure predominantly 100 or more 
and requires continuous medication for control of the 
hypertension; a 20 percent evaluation is warranted for 
hypertension when diastolic pressure is predominantly 110 or 
more or systolic pressure is predominantly 200 or more.  Note 
1:  Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
hypertension.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

VA outpatient records dated from April 1997 to November 1999 
reveal multiple blood pressure readings.  The highest 
systolic reading was 181 and the highest diastolic reading 
was 117.  Out of the more than 20 readings, there were no 
systolic readings of 200 or more and one diastolic reading of 
110 or more.  

Blood pressure on VA examination in July 1998 was 150/83.  
The veteran said that he was taking medication for his 
hypertension, which was reasonably well controlled, on VA 
examination in January 1999.  Blood pressure readings ranged 
from 132-161 systolic and from 79-94 diastolic.  Hypertension 
was diagnosed.  Blood pressure readings during VA examination 
in January 2000 were 158/88 and 130/90 standing.

Since the above evidence does not show any systolic blood 
pressure reading of 200 or more and only one diastolic 
reading of 110 or more, the Board finds that the veteran's 
systolic blood pressure readings are predominantly under 200 
and his diastolic readings are predominantly under 110.  
Consequently, the disability picture for the veteran's 
hypertension does not more nearly approximate the criteria 
for a 20 percent evaluation than those for a 10 percent 
evaluation. 


ORDER

New and material evidence not having been received, reopening 
of the veteran's claim for service connection for left ankle 
disability is denied.

New and material evidence not having been received, reopening 
of the veteran's claim for service connection for left foot 
disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.


REMAND

The M&ROC has denied the claims of entitlement to service 
connection for right knee disability, renal disability (other 
than renal caliculi) and heart disability as not well 
grounded.  As noted above, the VCAA became law during the 
pendency of the veteran's appeal but after the claims files 
were forwarded to the Board.  Further M&ROC action is 
required to comply with the VCAA.

A September 1999 rating decision denied entitlement to 
service connection for pneumothorax scar.  A notice of 
disagreement with this denial was received in October 1999.  
However, the veteran has not been provided a statement of the 
case on the issue of entitlement to service connection for a 
pneumothorax scar.

In light of the above, this case is REMANDED to the M&ROC for 
the following actions:

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to service connection for a 
pneumothorax scar.  He should also be 
informed of the requirements to perfect 
an appeal with respect to this issue.  If 
the veteran perfects his appeal with 
respect to this issue, the M&ROC should 
ensure that all actions required to 
comply with the VCAA are completed before 
the case is returned to the Board for 
appellate action on this issue.

2.  The M&ROC should request the veteran 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to any pending claim.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the M&ROC should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

3.  If the M&ROC is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of such 
records.

4.  Then, the M&ROC should arrange for a 
VA orthopedic examination of the veteran 
by a physician with appropriate expertise 
to determine the nature and etiology of 
any current right knee disability.  The 
claims folders, including a copy of this 
REMAND, must be made available to the 
examiner for study, and the examination 
report should reflect that the claims 
folders were reviewed.  Any necessary 
tests or studies, including X-rays, 
should be conducted, and all findings 
should be reported in detail.  After 
review of all of the material in the 
claims files, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current right 
knee disability originated in service, is 
otherwise etiologically to service or was 
caused or chronically worsened by the 
service-connected back disability.  The 
rationale for all opinions expressed 
should be provided.

5.  The M&ROC should arrange for a VA 
renal examination of the veteran by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
current renal disability (other than 
renal caliculi.  The claims folders, 
including a copy of this REMAND, must be 
made available to the examiner for study, 
and the examination report should reflect 
that the claims folders were reviewed.  
Any necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  After review of all 
of the material in the claims files, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current renal disability (other 
than renal caliculi) was caused or 
chronically worsened by service-connected 
hypertension and/or the service-connected 
renal caliculi.  The rationale for all 
opinions expressed should be provided.

6.  The M&ROC should also arrange for a 
VA cardiovascular examination of the 
veteran by a physician with appropriate 
expertise to determine the nature and 
etiology of any current heart disability.  
The claims folders, including a copy of 
this REMAND, must be made available to 
the examiner for study, and the 
examination report should reflect that 
the claims folders were reviewed.  Any 
necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  After review of all 
of the material in the claims files, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current heart disability was 
caused or chronically worsened by the 
service-connected hypertension.  The 
rationale for all opinions expressed 
should be provided.

7.  Thereafter, the M&ROC should review 
the claims folders and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The M&ROC should then 
undertake any other development required 
to comply with the VCAA.  The M&ROC 
should then readjudicate the claims of 
entitlement to service connection for 
right knee disability, to include as 
secondary to service-connected back 
disability, entitlement to service 
connection for renal disability (other 
than renal caliculi) on a secondary 
basis, and entitlement to service 
connection for heart disability as 
secondary to service-connected 
hypertension.

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the M&ROC should issue a 
supplemental statement of the case on all 
issues in appellate status and provide 
the veteran and his representative with 
an appropriate opportunity to respond.  
The veteran should also be informed of 
the requirements to perfect an appeal of 
any new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
M&ROC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 








Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 

